IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT

COMMONWEALTH OF PENNSYLVANIA,                 :   No. 183 WAL 2015
                                              :
                    Respondent                :   Petition for Allowance of Appeal from the
                                              :   Published Opinion and Order of the
                                              :   Superior Court at No. 601 WDA 2013, at
             v.                               :   114 A.3d 419 (Pa. Super. 2015) exited April
                                              :   14, 2015, reversing the Order of the
                                              :   Allegheny County Court of Common Pleas
JEFFREY CRISTINA,                             :   at Nos. CP-02-CR-0001478-1976,
                                              :   CP-02-CR-0002462-1976 and
                    Petitioner                :   CP-02-0002464-1976 exited March 20,
                                              :   2013.
                                              :

                                         ORDER


PER CURIAM

      AND NOW, this 11th day of February, 2016, The Petition for Allowance of Appeal

is GRANTED on the issue of whether Petitioner’s sentence violates the prohibition

against mandatory life sentences for juvenile offenders announced by the Supreme

Court of the United States in Miller v. Alabama, 567 U.S. ___, 132 S. Ct. 2455 (2012).

As a result of the recent holding by that Court that Miller must be applied retroactively

by the States, see Montgomery v. Louisiana, 2016 WL 280758 (U.S. Jan. 25, 2016), the

Superior Court’s order is VACATED, and the case is REMANDED for further

proceedings consistent with Montgomery.

      To the extent necessary, leave is to be granted to amend the post-conviction

petition to assert the jurisdictional provision of the Post Conviction Relief Act extending

to the recognition of constitutional rights by the Supreme Court of the United States

which it deems to to be retroactive. See 42 Pa.C.S. §9545(b)(1)(iii).

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.